DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/19/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Regarding independent claims 1 and 15, it is not clear whether the “first area” relates to the area (size) of each zone in the first plurality of zones or refers to the area housing all the zones of the first plurality of zones.  This clarification in the claim language needs to be made for the “second area” as well.  The examiner will interpret the claims to mean the first area relates to the size of the individual zone in the first plurality of zones and is smaller than an area of a zone in the second plurality of zones.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Adachi et al., US Patent Application Publication Number 2019/0174503 (hereinafter Adachi).
Regarding claims 1 and 15, Adachi discloses a method comprising: configuring a first device with first information indicating a first zone configuration comprising a first plurality of zones [fig. 9: Zone A; paragraphs 0140, 0145]; and configuring the first device with second information indicating a second zone configuration comprising a second plurality of zones [fig. 9: Zone B], wherein: a first area corresponding to zones of the first plurality of zones is smaller than a second area corresponding to zones of the second plurality of zones [fig. 9: Zone A has length La and width Wa; Zone B has length Lb and width Wb]; and the first plurality of zones corresponds to a same geographical area as the second plurality of zones [fig. 9].
Regarding claims 2 and 16, Adachi discloses wherein the first zone configuration is used to determine a distance between the first device and a second device [paragraph 0146].
Regarding claims 3 and 17, Adachi discloses wherein the first zone configuration is used to configure sidelink feedback [paragraph 0150, 0178].
Regarding claim 4, Adachi discloses wherein the second zone configuration is used to allocate resources for vehicle-to-everything communication [paragraphs 0103, 0151].
Regarding claim 6, Adachi suggests determining a distance between the first device and a second device based on a geometric center of a zone of the first plurality of zones corresponding to the second device and a geographical position of the first device [fig. 9].
Regarding claim 7, Adachi discloses receiving a zone identifier corresponding to a second device in sidelink control information [paragraphs 0110, 0130, 0148].
Regarding claim 8, Adachi discloses determining a distance between the first device and the second device using the zone identifier [paragraph 0197].
Regarding claim 9, Adachi suggests determining a distance between the first device and a second device based on geographical location corresponding to the first device and the second device [fig. 9].
Regarding claim 10, Adachi suggests determining a minimum communication range corresponding to a second device [paragraph 0142].
Regarding claim 12, it is inherent in the art to receive an indication of the minimum communication range in upper layer signaling.
Regarding claim 13, Adachi discloses wherein the second zone configuration comprises information indicating dedicated resource pools for sending feedback [paragraph 0152].
	Regarding claim 14, Adachi discloses wherein the second information indicates specific geographic locations having a configuration different from the second zone configuration [paragraph 0139].

Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Zhang et al., US Patent Application Publication Number 2019/0068312, disclose a method and apparatus for determining a modulation scheme in direct link-based communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
September 14, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644